Title: From George Washington to George Clendinen, 21 March 1791
From: Washington, George
To: Clendinen, George



Sir,
Philadelphia March [2]1st 1791.

Since writing to you on the 21st of February by Mr Moore, (in which letter I have some instructions respecting my lands in your neighbourhood) I have disposed of all my lands on the Ohio and great Kanawa to Mr de Barth a french Gentleman. I have therefore to request that you will stop all measures, which you may have taken, or may be about to take relative to the settling or otherwise disposing of my lands agreeably to any instructions which I may have given for that purpose. As I have engaged to deliver them to Mr de Barth free from all incumbrances—And, should any steps have been taken in the business, I must beg you to withdraw them so as to leave the lands entirely free—You will likewise be so good as to return me the draughts &ca of the land, which you received from Colonel Lewis.
I must in the meantime beg you to be assured, Sir, that I have a proper sense of your attention and goodness in the readiness with which you have given me your assistance towards my arranging this property, and my best thanks are offered therefor. with very great esteem and regard, I am Sir, Your most obedient Servant

G. Washington

